

AVAGO TECHNOLOGIES LIMITED
AMENDED AND RESTATED SEVERANCE BENEFIT AGREEMENT


This Amended and Restated Severance Benefit Agreement (the “Agreement”) is made
and entered into by and between Bryan T. Ingram (“Executive”) and Avago
Technologies Limited (company registration number 200510713C), a public company
incorporated under the Singapore Companies Act (the “Company”) and amends and
restates that certain Severance Benefits Agreement entered into between
Executive and the Company dated as of March 9, 2011 (the “Prior Agreement”).
This Agreement is effective as of the latest date set forth by the signatures of
the parties hereto below (the “Effective Date”).
R E C I T A L S
A.The Compensation Committee (the “Compensation Committee”) of the Board of
Directors of the Company (the “Board”) recognizes that the possibility of an
acquisition of the Company or an involuntary termination can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities. The Compensation Committee has determined that it is in the best
interests of the Company and its shareholders to assure that the Company will
have the continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of such an event.
B.The Compensation Committee believes that it is in the best interests of the
Company and its shareholders to provide Executive with an incentive to continue
Executive’s employment and to motivate Executive to maximize the value of the
Company upon a Change in Control (as defined below) for the benefit of its
shareholders.
C.The Compensation Committee believes that it is imperative to provide Executive
with severance benefits upon certain terminations of Executive’s service to the
Company and its subsidiaries (collectively, “Avago”) that enhance Executive’s
financial security and provide incentive and encouragement to Executive to
remain with Avago notwithstanding the possibility of such an event.
D.Unless otherwise defined herein, capitalized terms used in this Agreement are
defined in Section 8 below.
The parties hereto agree as follows:
1.    Term of Agreement. This Agreement shall become effective as of the
Effective Date and terminate upon the date that all obligations of the parties
hereto with respect to this Agreement have been satisfied.
2.    At-Will Employment. The Company and Executive acknowledge that Executive’s
employment with Avago is and shall continue to be “at-will,” as defined under
applicable law. If Executive’s employment with Avago terminates for any reason,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement.


Severance Benefit Agreement 2014– Ingram

--------------------------------------------------------------------------------




3.    Change in Control. In the event that the price per Company ordinary share
paid by an acquirer in a Change in Control is equal to or greater than the
minimum share price contingency upon which a portion of a performance-based
share option or other equity award would become vested and/or exercisable under
the applicable award agreement, then such minimum share price contingency shall
be deemed to have been satisfied as of immediately prior to the Change in
Control. In the event Executive holds performance-based equity awards that vest
based upon the achievement of performance goals other than average share price,
then the performance goals applicable to such performance-based equity awards
shall be deemed satisfied up to 100% to the extent determined appropriate by the
Board, in its sole discretion, based upon the performance of the Company through
the date of such Change in Control.
4.    Covered Termination Other Than During a Change in Control Period. If
Executive experiences a Covered Termination at any time other than during a
Change in Control Period, and if Executive delivers to the Company a general
release of all claims against the Company and its affiliates in a form
acceptable to the Company (a “Release of Claims”) that becomes effective and
irrevocable within sixty (60) days, or such shorter period of time specified by
Avago, following such Covered Termination, then in addition to any accrued but
unpaid salary, bonus, benefits, vacation and expense reimbursement payable in
accordance with applicable law, Avago shall provide Executive with the
following:
(a)    Severance. Executive shall be entitled to receive Executive’s base salary
at the rate in effect immediately prior to the Termination Date during the
period of time commencing on the Termination Date and ending on the nine (9)
month anniversary of the Termination Date. Executive shall also be entitled to
receive an additional amount equal to the lesser of fifty percent (50%) of (i)
Executive’s actual cash bonus for the prior year and (ii) Executive’s target
cash bonus for the prior year, provided that for Executive’s first year of
employment, Executive’s actual bonus for the prior year and Executive’s target
bonus for the prior year shall both be deemed to be your first year’s target
bonus. Such payments shall be made in substantially equal installments in
accordance with Avago’s standard payroll policies, less applicable withholdings,
with such installments to commence on the first payroll date following the date
the Release of Claims becomes effective and irrevocable and with the first
installment to include any amount that would have been paid had the Release of
Claims been effective and irrevocable on the Termination Date.
(b)    Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Avago shall directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earlier of (i) the six (6) month anniversary of the
Termination Date and (ii) the date Executive and Executive’s covered dependents,
if any, become eligible for healthcare coverage under another employer’s
plan(s). After Avago ceases to pay premiums pursuant to the preceding sentence,
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance the provisions of COBRA.






2

--------------------------------------------------------------------------------




5.    Covered Termination During a Change in Control Period. If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive delivers to Avago a Release of Claims that becomes effective and
irrevocable within sixty (60) days, or such shorter period of time specified by
Avago, following such Covered Termination, then in addition to any accrued but
unpaid salary, bonus, benefits, vacation and expense reimbursement payable in
accordance with applicable law, Avago shall provide Executive with the
following:
(a)    Severance. Executive shall be entitled to receive Executive’s base salary
at the rate in effect immediately prior to the Termination Date during the
period of time commencing on the Termination Date and ending on the twelve (12)
month anniversary of the Termination Date. Executive shall also be entitled to
receive an additional amount equal to the lesser of one hundred percent (100%)
of (i) Executive’s actual cash bonus for the prior year and (ii) Executive’s
target cash bonus for the prior year, provided that for Executive’s first year
of employment, Executive’s actual bonus for the prior year and Executive’s
target cash bonus for the prior year shall both be deemed to be Executive’s
first year’s target cash bonus. Such payments shall be made in substantially
equal installments in accordance with Avago’s standard payroll policies, less
applicable withholdings, with such installments to commence on the first payroll
date following the date the Release of Claims becomes effective and irrevocable
and with the first installment to include any amount that would have been paid
had the Release of Claims been effective and irrevocable on the Termination
Date.
(b)    Equity Awards. Each outstanding and unvested equity and equity-linked
award that, pursuant to its terms and after giving effect to any deemed
satisfaction of performance goals pursuant to Section 3, vests solely based upon
continued service, including, without limitation, each time-based share option
and restricted share unit award, held by Executive shall automatically become
vested and, if applicable, any forfeiture restrictions or rights of repurchase
thereon shall immediately lapse, in each case, with respect to one- hundred
percent (100%) of that number of unvested shares underlying such equity award as
of the Termination Date.
(c)    Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of COBRA, Avago shall directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earlier of (i) the twelve (12) month anniversary of the
Termination Date and (ii) the date Executive and Executive’s covered dependents,
if any, become eligible for healthcare coverage under another employer’s
plan(s). After Avago ceases to pay premiums pursuant to the preceding sentence,
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance the provisions of COBRA.
6.    Other Terminations. If Executive’s service with Avago is terminated by
Avago or by Executive for any or no reason other than as a Covered Termination,
then Executive shall not be entitled to any benefits hereunder other than
accrued but unpaid salary, bonus, vacation and expense reimbursement in
accordance with applicable law and to elect any continued healthcare coverage as
may be required under COBRA or similar state law.
7.    Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this


3

--------------------------------------------------------------------------------




sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall either be (i) delivered in full, or (ii)
delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding that all or some portion the Payment may be
taxable under Section 4999 of the Code. The accounting firm engaged by Avago for
general audit purposes as of the day prior to the effective date of the Change
in Control shall perform the foregoing calculations. Avago shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder. The accounting firm shall provide its calculations to Avago
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by Avago
or Executive) or such other time as requested by Avago or Executive. Any good
faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon Avago and Executive. Any reduction in payments
and/or benefits pursuant to this Section 7 will occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than share options; (3) cancellation of accelerated vesting
of share options; and (4) reduction of other benefits payable to Executive.
8.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
(a)    Cause. “Cause” means (i) Executive’s willful refusal to perform in any
material respect Executive’s lawful duties or responsibilities for Avago or
willful disregard in any material respect of any financial or other budgetary
limitations established in good faith by the Board; (ii) Executive’s material
breach of any provision of this Agreement that is not cured upon ten (10) days
notice thereof; (iii) the engaging by Executive in conduct that causes material
and demonstrable injury, monetarily or otherwise, to Avago, including, but not
limited to, misappropriation or conversion of assets of Avago (other than
non-material assets); or (iv) Executive’s conviction of or entry of a plea of
nolo contendere to a felony.
(b)    Change in Control. “Change in Control” shall mean and includes each of
the following:
i.    A transaction or series of transactions (other than an offering of Company
ordinary shares to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of securities
of the Company possessing more than 50% of the total combined voting power of
the Company’s securities outstanding immediately after such acquisition; or
ii.    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director


4

--------------------------------------------------------------------------------




designated by a person who shall have entered into an agreement with the Company
to effect a transaction described in Sections 8(b)(i) or 8(b)(iii) hereof) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two-year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof; or
iii.    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or shares of another entity, in each case other than a transaction:
A.    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
B.    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 8(b)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
iv.    The Company’s shareholders approve a liquidation or dissolution of the
Company.
Notwithstanding the foregoing, a “Change in Control” must also constitute a
“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5).
(c)    Change in Control Period. “Change in Control Period” means the twelve
(12) month period of time commencing upon a Change in Control.
(d)    Covered Termination. “Covered Termination” means the termination of
Executive’s employment by Avago other than for Cause, by Executive for Good
Reason, or because of Executive’s death or permanent disability, in each case,
to the extent necessary, that constitutes a “Separation from Service” (as
defined below).
(e)    Good Reason. “Good Reason” means any of the following: (A) a material
reduction in Executive’s salary (other than as part of a broad salary reduction
program instituted because Avago is in financial distress); (B) a substantial
reduction in Executive’s duties and responsibilities; (C) the elimination or
reduction of Executive’s eligibility to participate in Avago’s benefit programs
that is inconsistent with the eligibility of executive employees of Avago to
participate


5

--------------------------------------------------------------------------------




therein; (D) Avago informs Executive of its intention to transfer Executive’s
primary workplace to a location that is more than 50 miles from the location of
Executive’s primary workplace as of such date; (E) Avago’s material breach of
this Agreement that is not cured within sixty (60) days written notice thereof;
and (F) any serious chronic mental or physical illness of Executive or a member
of Executive’s family that requires Executive to terminate Executive’s
employment because of substantial interference with Executive’s duties at Avago;
provided, that at Avago’s request Executive shall provide Avago with a written
physician’s statement confirming the existence of such mental or physical
illness. Notwithstanding the foregoing, Executive shall not be deemed to have
“Good Reason” under this Agreement unless Executive provides written notice to
Avago of the event or condition giving rise to Good Reason within ninety (90)
days after its initial occurrence, such event or condition continues to exist on
the thirtieth (30th) day following Avago’s receipt of such notice (the “Cure
Period”) and Executive’s resignation is effective within sixty (60) days
following the end of the Cure Period.
(f)    Termination Date. “Termination Date” means the date Executive experiences
a Covered Termination.
9.
Successors.

(a)    Company’s Successors. Except as set forth in Sections 4(b) and 5(c)
above, any successor to the Company (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section 9(a) or which becomes bound
by the terms of this Agreement by operation of law.
(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
10.    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following mailing via Federal Express or similar
overnight courier service. In the case of Executive, mailed notices shall be
addressed to Executive at Executive’s home address that Avago has on file for
Executive. In the case of the Company or Avago, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of the Company’s General Counsel.
11.
Confidentiality; Non-Disparagement.

(a)    Confidentiality. Executive hereby expressly confirms Executive’s
continuing obligations to Avago pursuant to Executive’s confidential information
and inventions assignment agreement with the Company (the “Confidential
Information Agreement”).


6

--------------------------------------------------------------------------------




(b)    Non-Disparagement. Executive agrees that he or she shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, shareholders or employees, either
publicly or privately. The Company agrees that it shall not, and it shall
instruct its officers and members of its Board to not, disparage, criticize or
defame Executive, either publicly or privately. Nothing in this Section 11(b)
shall have application to any evidence or testimony required by any court,
arbitrator or government agency.
12.    Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Santa Clara County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. Avago shall pay all
JAMS’ arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, Executive and the Company
each have the right to resolve any issue or dispute over intellectual property
rights by Court action instead of arbitration.
13.
Miscellaneous Provisions.

(a)    Section 409A.
i.    Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Sections 4 or 5 above unless
Executive’s termination of employment constitutes a “separation from service”
with Avago within the meaning of Section 409A of the Code and the Department of
Treasury regulations and other guidance promulgated thereunder (“Separation from
Service”) and, except as provided under Section 13(a)(ii) of this Agreement, any
such amount shall not be paid, or in the case of installments, commence payment,
until the sixtieth (60th) day following Executive’s Separation from Service. Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.
ii.    Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a “specified


7

--------------------------------------------------------------------------------




employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s benefits shall not be provided to Executive prior to the earlier of
(a) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (b) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
12(a)(ii) shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.
iii.    Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31 of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.
iv.    Installments. For purposes of Section 409A of the Code (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment.
(b)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)    Whole Agreement. This Agreement and the Confidential Information
Agreement represent the entire understanding of the parties hereto with respect
to the subject matter hereof and supersede all prior arrangements and
understandings regarding same, including, without limitation, the Prior
Agreement and any severance or change in control benefits in Executive’s offer
letter agreement, employment agreement and any share option agreement.
(d)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California.
(e)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


8

--------------------------------------------------------------------------------




(f)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.






















(Signature page follows)






9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Amended and Restated
Severance Benefit Agreement, in the case of the Company by its duly authorized
officer, as of the day and year set forth below.











AVAGO TECHNOLOGIES LIMITED    (Company Registration Number 200510713C)






By: /s/ Hock E. Tan
Title: President and Chief Executive Officer
Date: January 23, 2014








EXECUTIVE


/s/ Bryan T. Ingram
BRYAN T. INGRAM
Date: January 23, 2014


















10

--------------------------------------------------------------------------------




Severance Benefit Agreement 2014


11

--------------------------------------------------------------------------------





Broadcom Inc.
1320 Ridder Park Drive San Jose, CA 95131




April 4, 2018




Bryan Ingram
1320 Ridder Park Drive
San Jose, California 95131




Re:    Assumption of Severance Benefit Agreement




Dear Bryan Ingram:


Reference is made to that certain Severance Benefit Agreement entered into
between you and Avago Technologies Limited as of January 23, 2014 and previously
assumed by Broadcom Limited, a public company limited by shares incorporated
under the laws of the Republic of Singapore (“Broadcom Singapore” and such
agreement, (the “Severance Benefit Agreement”). Broadcom Singapore entered into
an Implementation Agreement dated February 28, 2018 with Broadcom Inc., a
Delaware corporation (“Broadcom Delaware”), in connection with which, among
other things, all of the outstanding ordinary shares of Broadcom Singapore were
exchanged for shares of Broadcom Delaware common stock and Broadcom Delaware
became the publicly traded parent company of the Broadcom corporate group (the
“Redomiciliation Transaction”).


In connection with the closing of the Redomiciliation Transaction and in
accordance with Section 9(a) of the Severance Benefit Agreement, Broadcom
Delaware assumed Broadcom Singapore’s obligations under the Severance Benefit
Agreement. Accordingly, all references to Broadcom Singapore or Avago
Technologies Limited in the Severance Benefit Agreement shall be deemed to mean
and refer to Broadcom Delaware, and all references to compensatory equity or
equity-linked awards shall be deemed to mean and refer to compensatory equity or
equity- linked awards covering shares of Broadcom Delaware’s common stock.


Please indicate your receipt and acknowledgment of this letter by signing below.
If you have any questions, please contact Mark Brazeal at (408) 433-6336 and
mark.brazeal@broadcom.com.




(signature page follows)















--------------------------------------------------------------------------------











Very truly yours,




/s/ Hock E. Tan    
Hock E. Tan
President and Chief Executive Officer






Acknowledged:




/s/ Bryan Ingram    
Bryan Ingram
Date: April 4, 2018
































































(Signature Page to Letter Regarding Assumption of Severance Benefit Agreement)





